DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the description of the “two ends of the columnar body have a tubular portion and a joint portion, respectively” in lines 2-3 is confusing. The way that it is described the location of the “tubular portion” and a “joint portion” in the “columnar body”, it is not understood if both of the “two ends” have the “tubular portion” and the “joint portion”, or if in one end of the two ends has the “tubular portion” and the other end has the “joint portion”. For examination purposes, the recitation will be treated as the “two ends” have the “tubular portion” and the “joint portion” under McDonald’s rejection, and that one end of the two ends has the “tubular portion” and the other end has the “joint portion” under Schmutz’s rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald (US 20170239020 A1).
[AltContent: ][AltContent: arrow][AltContent: textbox (Elastic hook)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: ][AltContent: textbox (Joint portion)][AltContent: arrow][AltContent: textbox (Plurality of through holes)][AltContent: textbox (Plurality of through holes)][AltContent: arrow][AltContent: textbox (Joint portion)][AltContent: arrow][AltContent: textbox (Tubular portion)][AltContent: ][AltContent: arrow][AltContent: textbox (End of the columnar body)][AltContent: textbox (End of the columnar body)][AltContent: textbox (Dental root implant forming a columnar body)][AltContent: ][AltContent: arrow][AltContent: textbox (Dental implant)] 
    PNG
    media_image1.png
    299
    420
    media_image1.png
    Greyscale








[AltContent: arrow][AltContent: textbox (Central groove)]
[AltContent: textbox (Driving hole)][AltContent: ][AltContent: arrow][AltContent: textbox (Plurality of through holes)][AltContent: arrow][AltContent: textbox (Plurality of through holes)][AltContent: arrow][AltContent: textbox (End of the columnar body)][AltContent: ][AltContent: textbox (End of the columnar body)][AltContent: arrow][AltContent: textbox (Dental root implant forming a columnar body)]
    PNG
    media_image2.png
    264
    203
    media_image2.png
    Greyscale

[AltContent: ][AltContent: ][AltContent: textbox (Wall)][AltContent: ][AltContent: ][AltContent: textbox (Counterbore)][AltContent: textbox (Counterbore)]
    PNG
    media_image3.png
    306
    256
    media_image3.png
    Greyscale




[AltContent: textbox (Protrusion)][AltContent: arrow]
    PNG
    media_image4.png
    327
    228
    media_image4.png
    Greyscale

[AltContent: textbox (Annular groove)][AltContent: ][AltContent: arrow][AltContent: textbox (Slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of elastic hooks)][AltContent: arrow][AltContent: textbox (Body)][AltContent: arrow][AltContent: textbox (Joint member)]
    PNG
    media_image5.png
    298
    189
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Top portion)]
[AltContent: textbox (Fig. 19 zoomed portion)]
    PNG
    media_image6.png
    122
    189
    media_image6.png
    Greyscale


[AltContent: ][AltContent: arrow][AltContent: textbox (Concave hole corresponding to the protrusion)]
    PNG
    media_image7.png
    350
    214
    media_image7.png
    Greyscale

[AltContent: textbox (Driver)][AltContent: arrow]
    PNG
    media_image8.png
    662
    209
    media_image8.png
    Greyscale

Regarding claim 1, McDonald a dental implant, including: 
a dental root implant forming a columnar body, wherein two ends of the columnar body have a tubular portion and a joint portion, respectively (see annotated Fig. 4, 5 and 9 above); 
wherein the tubular portion is provided with a plurality of through holes (see annotated Fig. 4, 5 and 9 above), a central groove is formed inside the tubular portion and communicates with the through holes (see annotated Fig. 9 above), and an inner diameter of the central groove tapers from approaching the joint portion to away from the joint portion (see annotated Fig. 5, where each joint portion on each end extends in a taper manner; therefore the central groove is also tapered).  
Regarding claim 2, McDonald discloses that the dental implant further includes a joint member (see annotated 4, 5 and 19 above), and the joint member includes a body and a plurality of elastic hooks (116, 118) (see annotated Fig. 19 above and [0039]); 
the elastic hooks (116, 118) are annularly arranged to connect one end of the body (see annotated Fig. 4 above), a slot is formed between the adjacent elastic hooks (see annotated Fig. 19 above), and each of the elastic hooks includes a top portion protruding outward (see annotated Fig. 19 zoomed portion); 
the joint portion is provided with a counterbore (see annotated Fig. 13 above, where each joint portion on each end includes a counterbore), an inner wall of the counterbore is provided with a coupling groove, and the top portions (120 and 122) of the elastic hooks buckle the coupling groove (see annotated Fig. 19 zoomed portion and [0039]).
Regarding claim 3, McDonald discloses a wall is disposed between the counterbore and the tubular portion (see annotated Fig. 13 above).  
Regarding claim 4, McDonald discloses that the wall is provided with a driving hole (see annotated Fig. 9 and 25 above).
Regarding claim 5, McDonald discloses an outer surface of the body is provided with an annular groove (see annotated Fig. 19 above).  
Regarding claim 8, McDonald discloses the dental root implant is provided with a protrusion, and the joint member is provided with a concave hole corresponding to the protrusion (see annotated Fig. 16 and 21 above).  

Allowable Subject Matter
Claims 6, 7, 9 and 10 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding claim 6, the description indicating that the dental implant further includes a restraint ring, and an outer surface of the dental root implant and an outer surface of the joint member are sleeved with the restraint ring is not found in the prior art of McDonald in combination with the limitations of the precedent claims.
Regarding claim 9, the description indicating that the dental implant further includes a supporting member including a filling portion and a stopping portion, the joint member is provided with a through hole, the filling portion is coupled to the through hole, and the stopping portion is located inside the elastic hooks is not found in the prior art of McDonald in combination with the limitations of the precedent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772